              Case 8:19-mj-01151-CBD Document 1-1 Filed 04/04/19 Page 1 of 2


TPW/JCC: USA° 2019R00227




UNITED STATES OF AMERICA
                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND                        44%
         V.                                             CASE NO.
                                                                              Rt;:o                        Rkifterfri
RONDELL HENRY,                                          FILED UNDER SEAL--____Lom                          rtrup,c0

                   Defendant                                                         APR - 4 2019

                                              *******                             CLEM (RSTRRIT CTXPC
                                                                                   D111T1111:1a9 h1-91/1111A1Z
                                                                             1T

  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

         I, Michael Fowler, being first duly sworn, hereby depose and state as follows:

                                   Introduction and Background

                   I am a Special Agent with the Federal Bureau of Investigation ("FBI"), and have

been since March 2016. I am currently assigned to the Baltimore Division of the FBI.

                   I submit this affidavit in support of a criminal complaint and arrest warrant.

Based on the facts in this affidavit, I respectfully submit that there is probable cause to believe

that RONDELL HENRY ("HENRY") has violated 18 U.S.C. § 2312 (interstate transportation

of stolen vehicle).

                   The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested criminal complaint and

arrest warrant and does not set forth all of my knowledge about this matter.

                                           Probable Cause

                   On March 26, 2019, the Alexandria, Virginia, Police Department was contacted

regarding a leased U-Haul vehicle (hereinafter referred to as "U-Haul") that was stolen from a
         Case 8:19-mj-01151-CBD Document 1-1 Filed 04/04/19 Page 2 of 2



parking garage located at a mall in Alexandria, Virginia. The driver of the U-Haul had observed

a black male in a blue BMW follow the U-Haul off Interstate 395 and onto the mall property.

Specifically, the U-Haul driver observed the BMW follow the U-Haul through the parking

garage and park a couple of spaces away from the U-Haul. The driver of the U-Haul was able to

see one person in the BMW. Police responded to the scene and found the BMW near where the

U-Haul had been stolen. A check of registration records revealed that the BMW was registered

to HENRY.

              On March 27, 2019, the U-Haul matching the description of the one stolen in

Alexandria, Virginia, was located at the National Harbor in Maryland. Law enforcement

reviewed video surveillance of the area and observed HENRY parking the U-Haul and

subsequently exiting the U-Haul.

              On March 28, 2019, HENRY was located and arrested at the National Harbor in

Maryland. HENRY was subsequently interviewed by law enforcement officers. During the

interview, HENRY admitted that he stole the U-Haul and drove it to National Harbor.

                                           Conclusion

               Based on the foregoing, I respectfully submit that HENRY violated 18 U.S.C.

§ 2312, and therefore request the issuance of a criminal complaint and arrest warrant.



                                                    Michael Fowler
                                                    Special Agent
                                                    Federal pureau of Investigation
                                                      -7 fif-P
       Subscribedn4 sworn to bef&&ipe on April 0 , 2019



       HONORABLE CHARLES B. DAY
       UNITED STATES MAGISTRATE JULYGE


                                                2
